Allowable Subject Matter
Claims 1-3, 6-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments filed on 02 April 2022 have been fully considered and are persuasive. Specifically, the first, second and third points made in the Remarks at pp. 9-10, regarding the Kudo reference and combinations with the Qiu reference (as set forth in the previous rejection and hypothetical) are found to be persuasive as applied to independent claim 2, as well as to independent claims 1 and 15 (Remarks, p. 15). Claims 3, 6-14, and 18-22 each depend, either directly or indirectly from claim 2, and are therefore allowable for the same reasons. Claim 16 depends from claim 15, and is therefore also allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED E FINCH III/Primary Examiner, Art Unit 2838